DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 20 May 2021.  Claims 30-44 are currently under consideration.  The Office acknowledges the amendments to claims 30, 34, 35, and 38, as well as the cancellation of claims 45-48.

Allowable Subject Matter
Claims 30-44 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed in the Interview of 19 May 2021 and as argued by Applicant, Zarling teaches administering a BER inhibitor to the patient in all embodiments and asserts numerous advantages therefrom; thus, it would not have been obvious to one of ordinary skill in the art to modify the method taught by Zarling to not administer a BER inhibitor prior to administering radiation therapy (as now recited by the present claims).  Gerson et al. (cited in the IDS filed 15 May 2019) also teaches a similar method (using IUdR instead of IPdR) wherein a BER inhibitor is administered in all embodiments.  While administering IPdR to a patient in the form of an oral drug, administering a chemotherapeutic drug to a patient, and administering radiation therapy to a patient are each known in the art, none of the prior art of record teaches or reasonably suggests the combination of steps now recited by the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791